El Juez PeesideNte Se. del Tobo,
emitió la opinión del tribunal.
El fiscal dé la Corte de Distrito de Humacao formuló acusación contra José y Juan Montañez, Manuel Dávila y Dámaso Ayala. Al pie del documento aparece lo que sigue: “La acusación que antecede está basada en el testimonio de testigos examinados bajo juramento ante el Juez de Paz de Fajardo, creyendo solemnemente que existe justa causa para presentarla al Tribunal.” En tiempo y forma alega-ron los acusados que no fundándose la acusación en testigos examinados por el Fiscal, debía desestimarse. La corte de distrito resolvió la cuestión levantada en contra de los acu-sados. Se celebró el juicio ante un jurado y éste rindió su veredicto declarando no culpable a Manuel Dávila, culpable de acometimiento y agresión simple a José y Juan Mon-tañez y de acometimiento y agresión con circunstancias agravantes a Dámaso Ayala. Dictada sentencia por la corte se apeló de ella por los perjudicados para ante este tribunal.
1. Insisten los apelantes en su alegato en que la acusa-*518ción debió desestimarse por no haberse presentado de acuerdo con la ley.
La mente del apelante estuvo fija sin duda en los ar-tículos 71 y 72 del Código de Enjuiciamiento Criminal. En el segundo, al transcribirse la forma de la acusación se dice, en parte: ‘ ‘ Certifico por el presente que la acusación que precede está presentada tomando como base para ello la de-claración jurada de testigos examinados por mí, '* * *
Pero el artículo 70, que también podría invocarse para sos-tener la contensión de los apelantes, se refiere al 3 del pro-pio cuerpo legal y dicho artículo 3, tal como quedó enmen-dado por ley de 28 de mayo de 1904, dispone que “Todo de-lito respecto del cual tuviere jurisdicción original la corte de distrito, deberá perseguirse en virtud de acusación pre-sentada por el fiscal en sala de justicia y confirmada con su declaración jurada que será suficiente si en ella se ex-presa que la acusación se funda en las declaraciones de tes-tigos juramentados por él o (en) las declaraciones de testi-gos examinados ante un juez instructor '* * *Las itálicas son nuestras.
No es necesario el examen de la jurisprudencia. La ley resuelve la cuestión planteada en el sentido de la validez de la acusación.
Para explicar por qué conoció originalmente de este de-lito menos grave la corte de distrito, véase la Ley No. 84 de 22 de julio de 1919 enmendando el artículo 178 de la Ley de Enjuiciamiento Criminal vigente y concediendo el derecho a juicio por jurado en algunos misdemeanors.
2. La segunda cuestión que se levanta es la de que no alegándose expresamente en la acusación que los acusados realizaron el acometimiento y agresión Con' la intención de causar daño corporal, no es suficiente, y debió desestimarse.
La acusación, en lo pertinente, dice: “los acusados * * '* ilegal, voluntaria y maliciosamente acometieron y agredieron a Trinidad Rosario, quien era un funcionario legal (policía in-*519sillar de Puerto Eico), en el cumplimiento de sns deberes, sabiendo los acusados que dicbo Trinidad Rosario era tal policía, en el cumplimiento de sus deberes, asestándole va-rios golpes con los puños y con palos 'que le produjeron varias heridas de carácter grave.”
Dice la sección 1 de la Ley de 1904 para determinar y castigar acometimiento * * *, lo que sigue: “Todo acto ile-gal de inferir algún daño violento en la persona de algún semejante con la intención de causarle daño, constituirá un delito de acometimiento y agresión.” Y la sección 6 de la propia ley fija los casos'en que el acometimiento y agresión será considerado con circunstancias agravantes. Son diez. El primero es “cuando se comete en la persona de un fun-cionario legal en el cumplimiento de sus deberes * * # ” y el noveno “cuando se cometiera con intención premeditada para el fin calculado de inferir graves heridas corporales.”
No hay duda alguna que en la acusación se imputa ex-presamente la circunstancia agravante primera de la sección 6 de la ley. La cuestión a estudiar es la de si se imputa fundamentalmente el delito de acometimiento y agresión simple tal como lo define la ley. Esta, en su sección primera, usa las palabras “con la intención de causarle daño.” Esas palabras no se consignan expresamente en la acusación. El fiscal debió haberlas consignado. Debe ponerse un especial cuidado en la redacción de las acusaciones. La pureza del procedimiento, el respeto a los derechos del acusado y a la ley, lo requieren de consuno. No debe dejarse a inferen-cias, lo que con un leve esfuerzo puede consignarse expre-samente,
Ahora bien, a nuestro juicio el error cometido no es de tal modo fatal que vicie la acusación por completo, ya que de sus términos cualquier persona de inteligencia común puede deducir que los acusados acometieron y agredieron ai funcionario con la intención de causarle daño, pues le ases-taron varios golpes con los puños y con palos que le pro-*520dujeron varias heridas de carácter grave. El Diccionario de la Deal Academia Española dice qne asestar significa: “Dirigir na arma, o cosa qne haga sn oficio, hacia el objeto qne se quiere amenazar u ofender con ella. Asestar el cañón, la lanza. Descargar contra un objeto el proyectil o el golpe de un arma o de cosa que baga su oficio. Asestar un tiro, una puñalada, una pedrada, un puñetazo. (Fig.). Hacer tiro, intentar causar algún daño a otro.” El acto fue vo-luntario, mabcioso, y no se concibe que una persona acome-ta y realice una agresión contra otra voluntaria y malicio-samente asestándole golpes con puños y palos produciéndole heridas graves, sin la intención de causarle daño.
Estamos enteramente conformes con la jurisprudencia que cita el apelante en el sentido de que es esencial la alegación de la intención de causar daño. Lo que resolvemos es que, aunque en forma imperfecta y no recomendable, tal inten-ción se ha alegado. Algunos de los casos invocados por el apelante se refieren al acometimiento y agresión con la agra-vante señalada con el núm'ero noveno en la sección 6 de la ley, a que nos hemos referido. La alegación específica de la intención premeditada para el fin calculado de inferir graves heridas corporales, es en tales casos absolutamente necesa-ria, como que dicha intención específica es lo que consti-tuye la circunstancia agravante imputada. Aquí la circuns-tancia agravante fué otra.
En el caso de El Pueblo v. Astado, 23 D. P. R. 844, esta corte, por medio del Juez Asociado Sr. Aldrey, se expresó así:
“No hay duda de que de acuerdo con la ley de marzo 10 de 1904 para derogar el artículo 237 del Código Penal y para determinar y castigar acometimiento y acometimiento y agresión simple o con circunstancias agravantes la intención de causar daño es un ele-mento esencial del delito de acometimiento y agresión, pero como la intención es un estado de la mente hay que deducirla de los hechos que se realizan y por esto el artículo 12 del Código Penal dice que la intención criminal se manifiesta por las circunstancias relacio-*521nadas con el delito y el sano juicio y discreción del acusado, así eomo que se presume por la manera y deliberación con que se in-tente o cometa un acto ilegal con el propósito de perjudicar a otro. Para que la intención exista basta que el daño corporal sea el re-sultado de la conducta ilegal de otra persona porque la' ley supone que toda persona intenta las consecuencias naturales y razonables de sus actos, voluntariamente ejecutados. Artículo 102, No. 3 de la Ley de Evidencia. En consecuencia, para poder determinar si el apelante tuvo intención criminal de causar el daño que produjo a Monserrate Padilla es necesario que expongamos la manera cómo ocurrieron los hechos que dieron ese resultado.” 23 D. P. R. 844.
Se procede entonces a analizar la prueba concluyéndose que demuestra la intención requerida por la ley.
Es cierto que aquí se trata de una excepción .previa, pero el principio es el mismo. Una excepción admite la verdad-de los hechos alegados. T a nuestro juicio si la prueba hu-biera demostrado la comisión de los hechos tal como se alega en la acusación, surgiría clara la intención de causar daño por parte, de los acusados.
3. Sostiene por último la parte apelante que la Corte de . Distrito erró al condenar a Juan y a José Montañez por aco-metimiento y agresión simple habiendo sido acusados de aco-metimiento y agresión grave.
La prueba no forma parte de la transcripción. Fué apre-ciada por el jurado. La sentencia se pronunció de acuerdo con el veredicto. No estamos en condiciones de resolver la cuestión planteada.
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf firmó: “Conforme con la sentencia.”
*522Estoy conforme con la sentencia dictada pero no puedo Convenir con que la palabra “asestar” denote por sí necesa-riamente la “intención de causar daño.” Lo que entiendo es, y lo revela aparentemente el diccionario, que la palabra “asestar” empleada como verbo transitivo significa en la relación en que ha sido usada, la misma cosa que “dar.” Por otra parte la intención puede presumirse de los hechos, artículo 12 del Código Penal, y cuando una acusación o de-nuncia expresa hechos de los cuales se presume una inten-ción y contradice su ausencia, eso es todo lo que debe exi-girse de un fiscal. Sería mucho mejor práctica alegar la in-tención específicamente, pero en el presente caso no veo cómo es que podía surgir una falta de intención sin negarse uno o más de los otros hechos alegados.